On Appellee’s Motion for Rehearing.
In response to appellee’s motion for rehearing, based solely on our decision that the record of the proceedings. in the Justice Court, filed in the County Court and appearing in the transcript on appeal,, was sufficient to show the jurisdiction of the County Court, we have carefully examined the authorities on that question.
The transcript filed in this court on appeal from the County Court does not contain a transcript from the Justice Court certified to by the Justice of the Peace to the effect that it contains “a true and correct copy of all the entries made on his docket in the cause”, as required by Art. 2459, R.S.1925. The transcript filed in this court does contain a judgment, an appeal bond 'and defendant’s answer, filed (and the first two instruments approved) by the justice and filed in the County Court. The record does not contain any instrument purporting to be a certified transcript from the Justice Court filed in the County Court on appeal.
*494The general rule is that on appeal from a county court judgment in a case originating in a justice court the transcript in the appellate court must contain a transcript of the proceedings in the justice court. There are exceptions to that rule but they are not shown tó he applicable here. 3 Tex.Jur. 400; Patrick v. Pierce, 107 Tex. 620, 183 S.W. 441; Wells v. Driskill, 105 Tex. 77, 145 S.W. 333.
In Perry v. Greer, 110 Tex. 549, 221 S.W. 931, our Supreme Court, in an opinion by Chief Justice Phillips, said that when the transcript filed in a Court of Civil Appeals on an appeal from a County Court judgment in a case originating in a justice court did not contain a transcript of the proceedings in the justice court the appellate court was required to reverse the judgment and remand the case to the County Court, with directions to dismiss it unless its jurisdiction was properly made to appear.
The cited decisions of our Supreme Court have been ponsidered and the rule above stated’ applied. to situations essentially similar to that in the instant case many times. Texas & N. O. R. Co. v. Gray, Tex.Civ.App., 29 S.W.2d 815; American Soda Fountain Co. v. Mason, 55 Tex.Civ.App. 532, 119 S.W. 714; King Collie & Co. v. Dunn, Tex.Civ.App., 146 S.W. 1007; Anderson v. Fidelity Union Cas. Co., Tex.Civ.App., 44 S.W.2d 760; Johnson v. Gibson Bros., Tex.Civ.App., 240 S.W. 667; Nordyke v. James, Tex.Civ.App., 272 S.W. 247; Maxwell v. Dorizas, Tex.Civ.App., 16 S.W.2d 432; Brotherhood of American Yeomen v. Jaggers, Tex.Civ.App., 199 S.W. 1179; Texas Glass & Paint Co. v. Darnell, Tex.Civ.App., 185 S.W. 965; Freeman v. Miller, Tex.Civ.App., 160 S.W. 126; El Continental Pub. Co., Inc. v. Blumenthal, Tex.Civ.App., 63 S.W.2d 1056; Consumers’ Fertilizer Co. v. J. M. Badt & Co., Tex.Civ.App., 157 S.W. 226; Franklin Fire Ins. Co. v. Shadid, Tex.Civ.App., 45 S.W.2d 769; Beaumont Majestic Co. v. Berwick, Tex.Civ.App., 87 S.W.2d 1116; Flake v. H. C. Meacham Co., Tex.Civ.App., 13 S.W.2d 897; Headstream v. Mangum, Tex.Civ.App., 129 S.W.2d 1155. Also see, Fruit Dispatch Co. v. Rainey, 111 Tex. 266, 232 S.W. 281; Blalock v. Slocumb, Tex.Com.App., 245 S.W. 648; Satterfield, Inc. v. Rumley, Tex.Civ.App., 121 S.W.2d 390; Texas Indemnity Ins. Co. v. Moss, Tex.Civ.App., 18 S.W.2d 712; Houston & T. C. Ry. Co. v. Parker, 104 Tex. 162,
135 S.W. 369; Fitzgerald v. Lane, Tex.Civ.App., 126 S.W.2d 64, 71; 15 Tex.Law Rev. 504.
Appellee called attention to the absence of the justice' court transcript in his brief filed in this court on November 25, 1939, and asserted this court lacked jurisdiction to review the case on appeal for that reason. With this knowledge of the condition of the record no action has-been taken to perfect it. We assume the parties either cannot or do not desire to-do so. Being convinced that our.former opinion on this question is erroneous, it becomes our duty to set aside our former judgment, grant appellee’s motion for rehearing, and reverse the judgment and remand the case to the County Court, with-directions to dismiss it unless its jurisdiction is properly made to appear, and to tax the costs of appeal against appellant. Universal Credit Co. v. Adcock, Tex.Civ.App., 129 S.W.2d 1199; Headstream v. Mangum, Tex.Civ.App., 129 S.W.2d 1155, 1156.
It is so ordered.